                             United States District Court
                           Middle District of North Carolina


William Graham,                 )
                                )
     Plaintiff,                 )
                                )
             v.                 )
                                )               Case No: 1:19-CV-01210-WO-JLW
Procter & Gamble Health &       )
Long-Term Disability Plan,      )
                                )
       Defendant.               )
_______________________________ )

                           Joint Rule 26(f) Conference Report

     Pursuant to Fed. R. Civ. P. 26(f), Local Rule 16.1(b), and the Court’s Notice dated

January 8, 2020, a telephone conference was held on January 21, 2020, between

Andrew Whiteman for plaintiff and Stephanie Zorn for defendant. The parties agreed to

the contents of this Joint Rule 26(f) Conference Report. The parties submit for the

Court’s consideration the following information and proposal regarding discovery and

scheduling:

     A.       Discovery Plan

              1.    Case Plan.

     Pursuant to Local Rule 26.1(a), the parties agree that the appropriate plan for this

case, with any stipulated modifications by the parties as set forth below, is “standard.”




     Case 1:19-cv-01210-WO-JLW Document 11 Filed 01/30/20 Page 1 of 7
              2.     Pre-Discovery Disclosures

       This matter, a claim for disability benefits pursuant to Section 502(a)(1)(B) of the

 Employee Retirement Income Security Act of 1974 (“ERISA”), is exempt from initial

 disclosures pursuant to Rule 26(a)(1)(B)(i). On or before February 28, 2020, defendant

 will file with the Court and provide plaintiff a copy of the administrative record, duly

 certified by the custodian of records, that was reviewed by the Procter & Gamble

 Disability Committee in denying plaintiff’s claim for disability benefits under the

 defendant Procter & Gamble Health & Long-Term Disability Plan and the plan

 documents under which plaintiff’s claim was determined. Upon receipt, plaintiff will

 have 30 days to notify defendant of any disagreement regarding the contents of

 defendant’s production. Plaintiff contends, and defendant disputes, that the documents

 to be considered by the Court in determining plaintiff’s claim should include records

 related to Mr. Graham’s prior disability claim from 2003 through 2015.

              3.     Scope of Discovery

       The parties agree that there will be no discovery beyond the administrative record

and the applicable plan documents. If plaintiff has any disagreement with the contents of

the administrative record and plan documents filed by defendant and the parties cannot

resolve such disagreement, and plaintiff believes that discovery is necessary, any dispute

concerning the scope of such discovery will be resolved by the Court.




                                             2


      Case 1:19-cv-01210-WO-JLW Document 11 Filed 01/30/20 Page 2 of 7
              4.     Commencement of Discovery

       The parties do not anticipate serving any discovery requests. Please see Section

A.3.

              5.     Limits on Interrogatories and Requests for Admissions

       The parties do not anticipate serving any interrogatories and requests for

admissions. Please see Section A.3.

              6.     Depositions

       The parties do not anticipate taking any depositions. Please see Section A.3.

              7.     Expert Witnesses

       The parties do not anticipate that they will designate any expert witnesses.

              8.     Supplementation

       Supplementation under Rule 26(e) will be due promptly upon receipt of

information by the party or counsel.

              9.     Electronic Discovery

       There are no special issues relating to disclosure or discovery of electronically-

stored information. The parties will make reasonable efforts to ensure that their

document productions include all relevant and discoverable electronically-stored

information.

              10.    Privilege Claims

       The parties are unaware at this time of any special issues relating to claims of

privileged or trial-preparation material.

                                             3


       Case 1:19-cv-01210-WO-JLW Document 11 Filed 01/30/20 Page 3 of 7
     B.     Proposed Deadlines

            1.      Amendment of Pleadings or Joinder of Parties

       The parties shall have through May 1, 2020 to move to amend their

pleadings or to join additional parties.

            2.      Completion of Discovery

       Any discovery will be completed by June 30, 2020.

            3.      Dispositive Motions

       This case is properly resolved by the Court on cross motions for summary

judgment. The parties propose the following schedule: plaintiff shall file his

motion for summary judgment no later than July 31, 2020. Defendant’s

response and cross motion for summary judgment shall be filed no later than 28

days thereafter (and no later than August 28, 2020). Plaintiff’s opposition to

defendant’s cross motion and any reply shall be filed no later than 28 days

thereafter (and no later than September 25, 2020). Defendant’s reply shall be

filed no later than 14 days thereafter (and no later than October 9, 2020).

       C.   Mediation

       This case was automatically referred to mediation pursuant to Local Rule83.9b.

The parties selected Calvin B. Bennett, III to serve as mediator and Mr. Bennett has

agreed to serve.




                                            4


     Case 1:19-cv-01210-WO-JLW Document 11 Filed 01/30/20 Page 4 of 7
       D.     Special Procedures

     The parties do not consent to magistrate judge jurisdiction pursuant to 28 U.S.C. §

636(c).

       E.     Other Matters

              1.    Informal Consent to Extensions of Time

     Not applicable.

              2.    Trial

     The parties anticipate that this case will be finally resolved by cross-motions for

summary judgment on a stipulated record. However, if the Court determines that a trial

is required, the case should be ready for trial 60 days after the Court rules on the cross-

motions for summary judgment, and the trial should take no more than one day. The

parties agree that the time for pretrial disclosures set forth in Rule 26(a)(3)(B) will be

applicable.

              3.    Rules for Document Productions

       The administrative record and applicable plan documents will be produced in

searchable .pdf format, labelled with an identifying prefix and sequential numbering,

and redacted in compliance with Fed. R. Civ. P. 5.2(a).

              4.    Filing the Administrative Record

     Documents filed with the Court shall be redacted in accordance with Fed. R. Civ.

P. 5.2(a) by the filing party. Any party who desires to file documents under seal may

seek permission to do so in accordance with Local Civil Rule 5.4.

                                            5


     Case 1:19-cv-01210-WO-JLW Document 11 Filed 01/30/20 Page 5 of 7
January 30, 2020                       /s/ Andrew Whiteman
Date                                   Andrew Whiteman
                                       N.C. State Bar number 9523
                                       Whiteman Law Firm
                                       5400 Glenwood Ave., Suite 225
                                       Raleigh, North Carolina 27612
                                       919-571-8300 (Telephone)
                                       919-571-1004 (Facsimile)
                                       aow@whiteman-law.com

                                       Attorney for plaintiff


January 30, 2020                       /s/ Stephanie O. Zorn
Date                                   Stephanie O. Zorn (MO Bar No. 47000)
                                       Jackson Lewis P.C.
                                       222 S. Central Avenue, Ste. 900
                                       St. Louis, Missouri 63105
                                       Phone: (314) 827-3939
                                       Fax: (314) 827-3940
                                       stephanie.zorn@jacksonlewis.com

                                       John W. Sulau (S.C. Bar No. 100771)
                                       Jackson Lewis P.C.
                                       15 South Main Street, Suite 700
                                       Greenville, SC 29601
                                       Phone: (864) 232-7000
                                       john.sulau@jacksonlewis.com

                                       Attorneys for defendant




                                   6


    Case 1:19-cv-01210-WO-JLW Document 11 Filed 01/30/20 Page 6 of 7
                                  Certificate of Service

       The undersigned hereby certifies that a copy of the foregoing was filed

electronically with the United States District Court for the Middle District of North

Carolina, with notice of case activity to be generated and sent electronically to the

following parties registered to receive such service:

Stephanie O. Zorn
Jackson Lewis P.C.
222 S. Central Avenue, Ste. 900
St. Louis, Missouri 63105
Phone: (314) 827-3939
Fax: (314) 827-3940
stephanie.zorn@jacksonlewis.com

John W. Sulau
Jackson Lewis P.C.
15 South Main Street, Suite 700
Greenville, SC 29601
Phone: (864) 232-7000
john.sulau@jacksonlewis.com

Attorneys for defendant



January 30, 2020                                /s/ Andrew Whiteman
Date                                            Andrew Whiteman
                                                N.C. State Bar number 9523
                                                Whiteman Law Firm
                                                Attorney for Plaintiff
                                                5400 Glenwood Avenue, Suite 225
                                                Raleigh, North Carolina 27612
                                                (919) 571-8300 (Telephone)
                                                (919) 571-1004 (Facsimile)
                                                aow@whiteman-law.com




                                            7


     Case 1:19-cv-01210-WO-JLW Document 11 Filed 01/30/20 Page 7 of 7
